PER CURIAM.
Sam Anthony appeals the district court’s order dismissing without prejudice his civil action for failure to comply with the court’s order to particularize his complaint in accordance with Fed.R.Civ.P. 8. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we deny Anthony’s motion for appointment of counsel and affirm on the reasoning of the district court. See Anthony v. United States Attorney General, No. CA-01-635-2 (E.D.Va. March 6, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.